WRIT GRANTED AND MADE PEREMPTORY. RULING OF TRIAL COURT REVERSED.
The evidence submitted by applicant, Classic Syndicate, Inc., shows there is no genuine issue of fact that plaintiffs suffered no damage from the wrongful entry into the motel room, other than the assault, battery, rape, and kidnapping damages which this Court previously ruled were to-‘ tally excluded from coverage by the Assault and Battery Exclusion endorsement attached to the policy. Ledbetter v. Concord General Corporation, 564 So.2d 732 (La.App. 2d Cir.1990).
The ruling of the trial court is reversed, Classic Syndicate, Inc.’s motion for summary judgment is granted, and it is dismissed as a party defendant to the lawsuit.
BROWN, J., dissents with written reasons and would deny the writ.